BROWN, J.
Application to the district court of Morrison county for a writ of mandamus to the officers of the independent school district of the village of Royalton, commanding them to admit the children of relator into the school of the district. Plaintiff had judgment in the court below, and defendants appealed from an order denying a new trial.
The only question involved in the case is whether relator and his •children were actual residents of respondent district, and entitled to the privileges and benefits of the school without the payment of tuition fees charged nonresidents. The trial court found as a fact that they were actual residents of the district, and we have only to inquire whether the finding is fairly sustained by the evidence. It would serve no good purpose to enter into an extended discussion and interpretation of the statutes on the subject, and we refrain; nor would it serve as a precedent to make extended mention of the evidence upon which the trial court based its finding. It is sufficient to say that we have examined the evidence with care, and do not find it so clearly and palpably against the findings as to justify a reversal. Whether a person is an actual resident of a particular school district within the meaning of G. S. 1894, § 3697, must necessarily depend upon the special facts of each case.
Judgment and order affirmed.